NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


CAROL FOLSOM,                               )
                                            )
             Appellant,                     )
                                            )
v.                                          )          Case No. 2D15-443
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed December 30, 2015.

Appeal from the Circuit Court for Polk
County; Glenn T. Shelby, Judge.

Howard L. Dimmig, II, Public Defender,
and Maureen E. Surber, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.



SALARIO, Judge.

             Based upon an independent review pursuant to Anders v. California, 386

U.S. 738 (1967), we affirm Carol Folsom's withhold of adjudication and her resulting

probationary sentence without further comment. However, we note a scrivener's error

on the face of the probation order. The order incorrectly reflects that Ms. Folsom

entered a guilty plea. The record shows that Ms. Folsom was found guilty following a
jury trial. We remand for correction of this error. See Murphy v. State, 164 So. 3d 49

(Fla. 2d DCA 2015); Brunson v. State, 977 So. 2d 748 (Fla. 2d DCA 2008).

             Affirmed and remanded with directions.



ALTENBERND and KELLY, JJ., Concur.




                                          -2-